UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to Commission File Number 000-53790 FIRST SENTRY BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) West Virginia 03-0398338 (State or Other Jurisdiction of Incorporation or organization ) (I.R.S. Employer Identification No.) 823 Eighth Street, Huntington, West Virginia (Address of Principal Executive Offices) (Zip Code) (304) 522-6400 Registrant’s telephone number, including area code Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the Issuer’s classes of common stock as of the latest practicable date. 1,437,651 shares of Common Stock, par value $1.00 per share, were issued and outstanding as of May 15, 2012. FIRST SENTRY BANCSHARES, INC. Form 10-Q Quarterly Report Table of Contents PART I FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 Comparison of Financial Condition at March 31, 2012 and December 31, 2011 26 Comparison of Operating Results for the Three Months Ended March 31, 2012 and 2011 29 LIQUIDITY AND CAPITAL RESOURCES 32 Off-Balance Sheet Arrangements and Contractual Obligations 33 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 34 ITEM 4. CONTROLS AND PROCEDURES 34 PART II OTHER INFORMATION 35 ITEM 1. LEGAL PROCEEDINGS 35 ITEM 1A. RISK FACTORS 35 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 35 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 35 ITEM 4. MINE SAFETY DISCLOSURES 35 ITEM 5. OTHER INFORMATION 35 ITEM 6. EXHIBITS 35 SIGNATURES 36 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS March 31, 2012 (Unaudited) and December 31, 2011 (Dollars in Thousands) March 31, December 31, (Unaudited) ASSETS Cash and due from banks $ $ Federal funds sold 95 Cash and cash equivalents Interest-earning deposits Investments available-for-sale Investments held-to-maturity (fair value approximates $20,095 and $20,084, respectively) Federal Home Loan Bank stock, at cost Loans, net of allowance of $6,040 (unaudited) and $5,855, respectively Interest receivable Bank premises and equipment, net Other real estate owned Goodwill and core deposit intangible Other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Securities sold under agreements to repurchase Federal Home Loan Bank advances Interest payable Other liabilities TRUST PREFERRED SECURITIES STOCKHOLDERS' EQUITY Common stock, $1 par value, 5,280,000 shares authorized 1,437,651 issued and outstanding at March 31, 2012 (unaudited) and December 31, 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive income $ $ See accompanying notes to consolidated financial statements. 3 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Three Months Ended March 31, 2012 and 2011 (Unaudited) (Dollars in Thousands, Except Earnings Per Share) Three Months Ended March 31, INTEREST INCOME Loans, including fees $ $ Investment securities Interest-earning deposits and cash equivalents 11 42 INTEREST EXPENSE Deposits Securities sold under agreements to repurchase 85 97 Trust preferred securities 66 58 Advances NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME Service fees 20 19 Securities losses ) ) Other charges, commissions and fees OTHER EXPENSES Salaries and employee benefits Equipment and occupancy expenses Data processing Professional fees Taxes, other than payroll, property and income 58 63 Insurance Other expenses INCOME BEFORE INCOME TAX INCOME TAX EXPENSE NET INCOME $ $ WEIGHTED AVERAGE EARNINGS PER SHARE $ $ See accompanying notes to consolidated financial statements. 4 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended March 31, 2012 and 2011 (Unaudited) (Dollars in Thousands) Three Months Ended March 31, Net income $ $ Other comprehensive income: Unrealized gains (losses) on securities: Unrealized holding gains (losses) arisingduring the period ) Reclassification adjustment for lossesincluded in net income 58 23 ) Cumulative-effect adjustment to apply GAAPfor transfer of securities from available-for-sale to held-to-maturity 7 15 Adjustment for income tax benefit (expense) 31 ) Other comprehensive income (loss), net of tax ) Comprehensive income $ $ See accompanying notes to consolidated financial statements. 5 FIRST SENTRY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, 2012 and 2011 (Unaudited) (Dollars in Thousands) March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation and amortization Investment securities amortization, net of accretion Securities losses 58 23 Sale of foreclosed and repossessed properties (gains) and losses (2
